Citation Nr: 0906528	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of a Department 
of Veteran's Affairs (VA), Regional Office (RO), located in 
San Juan, Puerto Rico, which denied the Veteran's claim for 
special monthly pension based upon the need for aid and 
attendance or by reason of being housebound.

In October 2005, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran does not have any disabilities which are 
service-connected.

2.  By a July 1993 rating decision, the RO awarded the 
veteran non-service-connected pension benefits, effective 
July 5, 1991.

3.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

4.  The Veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

5.  The Veteran is not substantially confined to his house or 
its immediate premises. 


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2004 and September 2006, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in September 2006.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the special monthly pension claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the Veteran under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant private and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  

The Board notes that the Veteran was awarded Social Security 
Administration disability benefits in 1985.  Under 38 U.S.C.A 
§ 5103A(c)(3), VA is required to obtain relevant records held 
by any Federal department or agency that a claimant 
adequately identifies and authorizes VA to obtain.  See 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the Social Security 
Administration are evidence which must be considered.  See 
White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  While the Veteran's 
claims file does not appear to contain the records underlying 
the Social Security Administration's award, the Board notes 
that obtaining these records would not be of assistance to 
the Veteran in this matter, as his current claim for special 
monthly pension is dependent on the current extent and nature 
of his disabilities and not the degree of his disability in 
1985 when Social Security Administration disability benefits 
were initially awarded.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Special Monthly Pension

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when a veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, a veteran must be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; a patient in a nursing home 
because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 
3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which a 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that a veteran is so helpless as 
to need regular aid and attendance, not constant need.  
Determinations that a veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  A 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the condition does not have to 
present all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).

A veteran will be found to be "permanently housebound" when 
he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

A VA examination report dated in June 2004 shows that the 
Veteran described experiencing schizophrenia, loss of memory, 
osteoarthritis, and neuropathy.  A review of his medical 
history also revealed diverticulosis of the colon, 
dermatitis, Helicobacter pylori, hypertension, 
dermatophytosis of the body, hypercholesterolemia, and 
gastroesophageal reflux disease.  The Veteran arrived at the 
examination in a public car accompanied by his wife.  He 
required company to travel to report for the examination.  He 
was not hospitalized, bed ridden, or wheelchair ridden.  
Examination of his eyes revealed isocoric pupils were equal, 
reactive to light and accommodation.  Refractive error was 
corrected with eye glasses.  Sclerae and conjunctivae were 
normal.  He was said to be independent to his daily living 
needs requirements.  During his typical day, he would feed 
the hens, listen to the radio, read the newspaper, read 
books, go to the supermarket, walk, and be active during the 
day in his house.

Physical examination revealed that he was alert, oriented, 
and coherent.  His posture was erect, gait was normal, and 
his state of nutrition was satisfactory.  He had satisfactory 
musculoskeletal function, coordination, and sensory with 
degenerative joint disease of the upper and lower extremity 
joints.  Balance and propulsion were normal.  He was able to 
walk without the assistance of another person.  No mechanical 
air was used or needed.  He was able to leave the home at any 
time, though company was recommended to supervise.  The 
diagnosis was high blood pressure; diverticulosis of the 
colon; degenerative joint disease of the extremity joints; 
gastroesophageal reflux disease; and a psychiatric disorder 
for which referral was made for a separate psychiatric 
examination.

A VA mental disorders examination report dated in June 2004 
shows that the Veteran's symptoms were said to interfere with 
both employment and social functioning.  The diagnosis was 
chronic, undifferentiated type, schizophrenic disorder.  A 
Global Assessment of Functioning (GAF) rating of 50 was 
given.  A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF of 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The examiner 
concluded that the despite his complaints about forgetfulness 
and lack of retention, he was still considered competent to 
manage VA benefits.  The examiner also concluded that he was 
not found to be in need of direct supervision of daily 
activities or personal hygiene on account of his 
neuropsychiatric condition.

During his October 2005 personal hearing, the Veteran 
described that he was frequently losing weight and not 
sleeping well.  He added that he would hear voices and 
experience memory loss.  He indicated that he was clumsy and 
had imbalance in his extremities.  He stated that he was 
reluctant to go out with money because he was likely to spend 
it all.  He indicated that his spouse would assist him with 
managing the funds that he received from the Social Security 
Administration.  

Private medical records dated from October 2005 to November 
2005 show that the Veteran was being treated for high blood 
pressure and osteoarthritis.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The Veteran's 
refractive error is fully corrected by eye glasses, and he 
thus does not meet the criteria of blindness, or near 
blindness.  Additionally, as the Veteran reported that he 
lives at home, he does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  He 
also does not meet the criteria to establish a factual need 
for aid and attendance of another person.  While he has 
reported that he requires assistance with traveling due to 
the fact that he may become disoriented, the evidence 
suggests that he was able to leave the home at any time to 
walk or to go to the supermarket.  Additionally, the evidence 
has not established that the Veteran would be unable to 
dress, feed himself, or attend to his hygiene needs without 
the assistance of others.  He is able to walk with the 
assistance of a cane.  He was found competent to manage his 
VA benefits on VA mental disorders examination in June 2004.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  As noted above, during the June 2004 VA 
examination, the examiner indicated that the Veteran was not 
bed ridden or wheel chair ridden, and that he was able to 
walk and go to the supermarket and leave the house at any 
time.  While company to supervise was recommended, it was not 
established that the Veteran was confined to his house by his 
disabilities.

The Board has considered the Veteran's statements and 
testimony in support of his claim that he is entitled to a 
special monthly pension.  While the Veteran is competent to 
report on the nature of his symptoms, the training and 
experience of medical personnel makes the VA doctors' 
findings more probative as to the extent of his disability.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for a special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


